Title: Thomas Jefferson to Arthur S. Brockenbrough, 2 July 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Dear Sir
            Monticello July 2. 19.
          
          Our two Italian Sculptors arrived at Charlottesville the evening before last and we have to make immediate provision to reimburse to mr Hollins of Baltimore the sums he has been called on for on their arrival. mr Appleton found it necessary to advance to each of them 200.D. apiece to prepare for their voyage and to leave some provision for their families, at a loss of exchange too of 10. p. cent. he drew also in favor of Capt Concklin for their passages 140.D. each, and mr Hollins furnished money for some necessaries there and the expences of their journey, so that the whole sum to be paid him amounts to 840.D. for which sum I inclose you mr Garret’s draught on the President Etc of the literary fund, the proceeds of which should be remitted to mr Hollins without any delay, as he is one of those who has suffered by the difficulties of the times, and mentions that his situation does not permit him to be in advance. the mode of remittance at present I understand to be very embarrassing. for this operation I propose that you should advise with mr W. C. Nicholas. my hope is that on your deposit of the order or the money in the bank of which he is President, they will give you a check on the br. bk of the US. at Baltimore, or some other there, in favor of mr Hollins. in this or any other way you can however be so good as to effect the remittance immediately. that being done I think your presence here immediately is indispensably necessary. these men are to be lodged, boarded & set to work. this requires the Quarriers to get to work for raising the stone, common stone cutters to prepare the blocks and other arrangements to get them under way. the Philadelphia workmen will need your presence also for a short time to set them to work, point out the place for their brickyard and other particulars better known to you than myself. in the present unsettled state of things I cannot think of leaving the place for Bedford until your arrival here, and the delay is very distressing to me. I must therefore beseech you the moment the remittance to mr Hollins is effected, to come hither without delay, to discharge me and set every body to work, which I think can be quickly done, and you be at liberty to return. I count on being able to depart myself within 24. hours after your arrival here. in anxious expectation therefore of seeing you I salute you with esteem and respect.
          
            Th: Jefferson
          
        